EXHIBIT 10.1

SUBLICENSE RELEASE AGREEMENT

 

This CONFIDENTIAL SUBLICENSE RELEASE AGREEMENT (this “Agreement”) pursuant to
California Evidence Code §§ 1152, 1154 is entered into on this 30th day of June
2015 (the “Effective Date”) by and among BioCorRx, Inc. (“BIOCORRX”), Trinity Rx
Solutions, Inc. (“TRINITY”) and Sobriety and Addiction Solutions, LLC (“SAS”)
(collectively, the “parties” and individually, a “party”). 

 

WHEREAS, the principals of BIOCORRX and SAS have worked together for several
years in varying capacities in the treatment of substance abuse; and

 

WHEREAS, BIOCORRX, TRINITY and SAS are parties to three (3) sublicense
agreements, dated May 13, 2014, May 15, 2014 and June 25, 2014, respectively
(collectively, the “Sublicense Agreements”), and BIOCORRX’s and SAS’s
predecessors in interest, Fresh Start Private Management, Inc. and Fresh Start
NoCal, LLC, respectively, were parties to a license and distribution agreement
dated August 2, 2013 (the “Distribution Agreement”), which was superseded by the
parties’ May 15, 2014 sublicense agreement; and

 

WHEREAS TRINITY acknowledged the granting of the sublicenses to SAS by BIOCORRX;
and

 

WHEREAS SAS and its “affiliate” (as defined herein by 17 CFR 230.405) company,
MyLife Recovery Centers, Inc., a Delaware corporation, also operate under the
name “MyLife.” Whenever “SAS” is presented herein it is understood, acknowledged
and for all purposes agreed to by SAS that SAS shall also refer to “MyLife” and
that all representations, affirmations and acceptance of terms and obligations
by SAS shall also be equally binding upon MyLife;

 

WHEREAS, BIOCORRX and SAS mutually desire to enter into this Agreement to
reimburse, in part, previously paid licensing fees and to allow BIOCORRX and SAS
to proceed independently on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the following representations, warranties,
covenants and agreements and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1. Execution Of All Necessary Agreements.  Each of BIOCORRX, TRINITY and SAS
shall execute this Agreement.

 

2. Payment Schedule Options. 

 

 
1


--------------------------------------------------------------------------------




  

3. Termination Of Sublicense Agreements.  The Sublicense Agreements between
BIOCORRX, TRINITY and SAS are hereby terminated.  However, as set forth in the
Sublicense Agreements, section 11 of the Sublicense Agreements shall survive the
termination of the Sublicense Agreements and is not released or waived under
this Agreement.  Section 10 of the Sublicense Agreements shall survive
termination of the Sublicense Agreements only to the extent that SAS agrees to
keep confidential and not to disclose, use, copy, modify, or reverse engineer
the formula for BIOCORRX and TRINITY’s Naltrexone implant as set forth in
Section 10 of the Sublicense Agreements. For clarification, changing the
delivery system shall be deemed by all parties herein as an indisputable
innovation and not merely a modification. FURTHERMORE, it is acknowledged that
all parties remain free to develop new formulas and products so long as doing so
does not require employing intellectual property rights including but not
limited to, trade secrets and/or patent(s) belonging to the other party. Section
10 of the Sublicense Agreements is otherwise hereby terminated.  All other
sections of the Sublicense Agreements, including but not limited to section 4,
shall not survive termination.

 

4. Operation In All Territories.  BIOCORRX, TRINITY and SAS agree that BIOCORRX
and SAS shall equally be allowed and able to operate in all territories
including but not limited to those previously governed by the Sublicense
Agreements and/or the Distribution Agreement.

 

5. BIOCORRX’s Release.  For and in consideration of the obligations assumed by
SAS under this Agreement, the receipt of which is hereby acknowledged, BIOCORRX,
for itself and for its, affiliates, predecessors, successors, administrators,
managers, employees, assigns, representatives, principals, agents, directors,
officers and legal representatives (collectively, the “BIOCORRX Release
Parties”), hereby forever releases and discharges SAS and each of its
affiliates, predecessors, successors, administrators, managers, employees,
assigns, representatives, principals, agents, directors, officers and legal
representatives (collectively, the “SAS Release Parties”) from any and all
claims, demands, losses, costs, expenses, damages (including but not limited to
compensatory and punitive damages), rights and causes of action, debts, fees,
liabilities and obligations of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common law, statutory, federal, state, local or
otherwise, and including but not limited to any claim for fees, costs, and/or
disbursements of any kind), which the BIOCORRX Release Parties ever had, now
have, or hereafter can, shall or may have for, upon, or by reason of any act,
omission, transaction, practice, conduct, event, matter, cause or thing, whether
known or unknown, discovered or undiscovered, and whether or not previously
asserted or assertable, from the beginning of the world to the Effective Date
hereof.  

 

6. TRINITY’s Release. For and in consideration of the obligations assumed by SAS
under this Agreement, the receipt of which is hereby acknowledged, TRINITY, for
itself and for its affiliates, predecessors, successors, administrators,
managers, employees, assigns, represenatives, principals, agents, directors,
officers and legal representatives (collectively, the “TRINITY Release
Parties”), hereby forever releases and discharges the SAS Release Parties from
any and all claims, demands, losses, costs, expenses, damages (including but not
limited to compensatory and punitive damages), rights and causes of action,
debts, fees, liabilities and obligations of any kind whatsoever (upon any legal
or equitable theory, whether contractual, common law, statutory, federal, state,
local or otherwise, and including but not limited to any claim for fees, costs,
and/or disbursements of any kind), which the TRINITY Release Parties ever had,
now have, or hereafter can, shall or may have for, upon, or by reason of any
act, omission, transaction, practice, conduct, event, matter, cause or thing,
whether known or unknown, discovered or undiscovered, and whether or not
previously asserted or assertable, from the beginning of the world to the
Effective Date hereof. 

 

7. SAS’s Release.  For and in consideration of the obligations assumed by
BIOCORRX and TRINITY under this Agreement, the receipt of which is hereby
acknowledged, the SAS Release Parties, individually and collectively, hereby
forever release and discharge the BIOCORRX Release Parties and the TRINITY
Release Parties, individually and collectively, from any and all claims,
demands, losses, costs, expenses, damages (including but not limited to
compensatory and punitive damages), rights and causes of action, debts, fees,
liabilities and obligations of any kind whatsoever (upon any legal or equitable
theory, whether contractual, common law, statutory, federal, state, local or
otherwise, and including but not limited to any claim for fees, costs, and/or
disbursements of any kind), which the SAS Release Parties ever had, now have, or
hereafter can, shall or may have for, upon, or by reason of any act, omission,
transaction, practice, conduct, event, matter, cause or thing, whether known or
unknown, discovered or undiscovered, and whether or not previously asserted or
assertable, from the beginning of the world to the Effective Date hereof. 

 

8. Mutual Non-Disparagement.  BIOCORRX and TRINITY agree that other than as
required by law that they shall not, at any time, (i) make oral or written
remarks that publicly disparage SAS, or any of its respective affiliates,
directors, officers, owners, members or employees, and/or (ii) engage in any
conduct that they know or should know would be injurious to SAS’s reputation or
to the reputation of any of its respective affiliates, directors, officers,
owners, members or employees, all whether truthful or not truthful.  SAS agrees
that other than as required by law that it shall not, at any time, (i) make oral
or written remarks that publicly disparage BIOCORRX, TRINITY, or any of their
respective affiliates, directors, officers, owners, members or employees, and/or
(ii) engage in any conduct that they know or should know would be injurious to
BIOCORRX’s reputation, TRINITY’s reputation or to the reputation of any of their
respective affiliates, directors, officers, owners, members or employees, all
whether truthful or not truthful.  Statements referencing or discussing the
distinguishing characteristics of the parties’ respective products and/or
services, and any perceived or actual results or benefits thereof, shall not
amount to a breach or violation of this paragraph. 

 

 
2


--------------------------------------------------------------------------------




  

9. Confidentiality.  BIOCORRX, TRINITY and SAS agree that the terms of this
Agreement are confidential and shall not, except as compelled by law or public
disclosure requirements for publicly traded companies, publicize or disclose to
any person or entity any of the specific terms of this Agreement.  BIOCORRX,
TRINITY and SAS may reveal the terms of this Agreement to their respective
attorneys, such bona fide professional financial advisors as such party may from
time to time engage, and any person(s) required by law or order of court to
receive such information.  Moreover, all settlement communications, verbal or
written, made during the negotiations shall also be kept confidential between
the parties and pursuant to California Evidence Code §§ 1152, 1154 shall not be
admissible as evidence in any lawsuits or other legal proceedings such as
administrative, regulatory, or judicial hearings. If any party is required to
disclose any portion of Agreement other than to comply with public disclosure
requirements that party shall notify the others prior to disclosing any aspects
of Agreement and shall seek to secure a nondisclosure agreement from the
individual or entity to whom confidential material is being disclosed.  Subject
to the limitations contained in paragraph 8 above, in addition to adhering to
all covenants of confidentiality herein, the parties agree that any and all
press releases or statements shall not disparage any other party and, if
necessary, shall state that the motivations for the splitting of the parties was
based solely on a mutual agreement and that separation was amicable. 

 

10. Advertising and Marketing.  By July 3, 2015, BIOCORRX and TRINITY shall
remove all references, testimonials, endorsements, information and interviews
referring to or identifying SAS and SAS’s brands from all of their respective
media platforms, including, but not limited to, websites, marketing materials,
videos and advertisements.  By July 3, 2015, SAS shall remove all references,
testimonials, endorsements, information and interviews referring to or
identifying BIOCORRX and/or TRINITY and their respective brands, including but
not limited to Start Fresh, from all of its media platforms, including, but not
limited to, websites, marketing materials, videos and advertisements. The lone
exception to this are press releases that may already be included on news
sections of the parties’ web properties prior to this Agreement or any future
press release, if any, referencing this Agreement.

 

11. Waiver of All Claims.  SAS agrees not to sponsor, promote or voluntarily
participate in any capacity in any lawsuit against BIOCORRX and/or TRINITY, its
predecessors or any officers, directors, employees, contractors, vendors,
consultants, licensees, sublicensees, shareholders, owners or associates past or
present for any alleged regulatory violations or any other act or omission
deemed to have occurred prior to the Effective Date of this Agreement. A
violation of this provision by SAS shall be deemed a material breach bestowing
upon BIOCORRX and TRINITY all rights and abilities to fully respond without
regard to any limitations otherwise created herein.  BIOCORRX and TRINITY agree
not to sponsor, promote or voluntarily participate in any capacity in any
lawsuit against SAS, its predecessors or any officers, directors, employees,
contractors, vendors, consultants, licensees, sublicensees, shareholders, owners
or associates past or present for any alleged regulatory violations or any other
act or omission deemed to have occurred prior to the Effective Date of this
Agreement. A violation of this provision by BIOCORRX or TRINITY shall be deemed
a material breach bestowing upon SAS all rights and abilities to fully respond
to the offending party without regard to any limitations otherwise created
herein.

 

12. Costs And Attorneys’ Fees.  BIOCORRX, TRINITY and SAS acknowledge and agree
that each of them shall bear their own costs, expenses and attorneys’ fees
arising out of the negotiation, drafting and execution of this Agreement.  If
any party to this Agreement commences litigation in order to enforce the terms
of this Agreement, the prevailing party in any such litigation shall be entitled
to its costs and attorneys’ fees incurred in connection with such litigation. 

 

13. Mutual Waiver of Civil Code Section 1542.  The parties expressly acknowledge
that they are familiar with principles of law such as Section 1542 of the Civil
Code of the State of California, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

To the extent that California or other law may be applicable to this Agreement,
the parties hereby expressly agree that the provisions, rights and benefits of
Section 1542 and all similar federal or state laws, rights, rules, or legal
principles of any other jurisdiction that may be applicable herein are hereby
knowingly and voluntarily waived and relinquished to the fullest extent
permitted by law solely in connection with unknown claims that relate to the
matters set forth herein, and the parties hereby agree and acknowledge that this
is an essential term of the parties’ respective releases.  In connection with
the releases, the parties acknowledge that they are aware that they may
hereafter discover claims presently unknown or unsuspected or facts in addition
to or different from those which they now know or believe to be true with
respect to matters released herein. 

 

 
3


--------------------------------------------------------------------------------




  

14. Warranty of Authority.  Each of the signatories hereto represents and
warrants to be duly authorized to fully and completely resolve the disputes
described in this Agreement and to make the release contained in this Agreement,
and to bind the party on whose behalf the signatory has agreed to act to the
terms and conditions contained in this Agreement.

   

15. Notices.  All notices, waivers and other communications hereunder shall be
in writing and shall be delivered by hand to the other parties, by reputable
overnight courier or by certified mail, return receipt requested.  All notices,
waivers or other communications shall be deemed delivered when actually
received, if delivered by hand, one day after mailing, if sent by overnight
receipted courier, and seven days after mailing, if sent by certified mail, and
shall be addressed as follows:

 

If to SAS:

 

Dan Markel 

President, CEO/Founder

4421 Riverside Drive, Suite 102

Toluca Lake, California 91505 

(818) 736-5836

 

If to BIOCORRX:

 

Brady Granier

CEO

601 Parkcenter Drive, Suite 103 

Santa Ana, California 92705

 

If to TRINITY:

 

Sal Amodeo

Owner 

Trinity Rx Solutions, LLC 

217-21 Rockaway Point Blvd. 

Breezy Point, NY 11695

  

 
4


--------------------------------------------------------------------------------




  

16. Opportunity to Cure Alleged Breach.   Except as otherwise set forth herein,
in the event of a claimed breach of any of the provisions, representations,
warranties or covenants contained in this Agreement, the party claiming breach
shall notify the alleged breaching party in writing (in accordance with the
notice provisions hereof) of the claimed breach and the alleged breaching party
shall have ten (10) business days after having been “delivered” within the
meaning of Paragraph 16 hereof to cure said breach, if curable. As set forth in
Paragraph 2 above, any failure to timely tender payment pursuant to the terms
set forth in Paragraph 2 of this Agreement shall be subject to a sixty (60) day
cure period.

  

17. Choice of Law.  This Agreement shall be governed by, construed and enforced
in accordance with the internal laws of the State of California without regard
to the principles of conflicts of law.

 

18. Consent to Jurisdiction.  All disputes concerning or arising out of this
Agreement shall be resolved in the courts of the State of California located in
Orange County and all parties consent to the jurisdiction of the courts of State
of California located in Orange County for the resolution of all disputes
concerning or arising out of this Agreement.

 

19. Benefit and Burden.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective representatives, affiliates,
subsidiaries, successors, assigns, principals and agents.

 

20. Severability.  In the event that any term, condition, provision, agreement
or covenant contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the same shall be deemed
severable from the remainder of this Agreement and shall in no way affect any
other term, covenant, provision, agreement or condition herein contained.  If
such term, condition, covenant, agreement or other provision shall be deemed
invalid due to scope or breadth, such terms, conditions, covenants, agreements
or provisions shall be deemed valid to the extent of the scope or breadth
permitted by law.

 

21. Waiver and Amendment.  No breach of any provision hereof can be waived
unless in writing. Waiver of any one breach shall not be deemed to be a waiver
of any other breach of the same or any other provision hereof. 

 

22. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, and fully supersedes
any and all prior understandings, representations, warranties, promises,
inducements, undertakings or agreements between the parties hereto, or any of
them, concerning the same, including any and all prior agreements between the
parties.  This Agreement may not be amended except in a writing signed by the
party to be charged referring specifically to this Agreement.  

 

23. No Reliance.  The parties each acknowledge that they have not executed this
Agreement in reliance on any representation, inducement, promise, agreement or
warranty, oral or written, which is not contained or referenced in this
Agreement.  Each party hereby waives any right to assert that they were
fraudulently induced or coerced into executing this Agreement.

 

24. Represented By Counsel.  All parties hereto represent that they have each
been represented by independent counsel in connection with the negotiations
leading up to this Agreement and the drafting of this Agreement.  The parties
waive any arguments or claims they might otherwise have that they did not have
an opportunity to consult with counsel regarding the force, effect, and meaning
of this Agreement.  The parties agree that this Agreement has been drafted by
counsel for all parties, and no other party shall claim that any inferences
should be drawn against any other party with respect to the drafting of this
Agreement. 

   

25. Counterparts.  This Agreement may be signed in counterparts and, when
thereby fully executed and delivered, shall constitute one integrated agreement.
Facsimile and/or email/PDF copies of signatures have the same binding force as
original signatures.

 

 
5


--------------------------------------------------------------------------------




    

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above indicated.

 

SOBRIETY AND ADDICTION SOLUTIONS, LLC 

 

By:

 

 

 

DAN MARKEL, as CEO/FOUNDER/PRESIDENT 

 

 

 

 

 

BIOCORRX, INC. 

 

 

 

 

By:  

 

 

 

BRADY GRANIER, as CEO 

 

 

 

 

By:  

 

 

 

NEIL MULLER, as PRESIDENT 

 

 

 

 

By: 

 

 

LOURDES FELIX, as CFO 

 

 

 

 

 

TRINITY RX SOLUTIONS, INC. 

 

 

 

 

By:  

 

 

 

SAL AMODEO, as OWNER 

 

 

 

 

6

--------------------------------------------------------------------------------





